Citation Nr: 0014251	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use and nicotine 
dependence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to February 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1997, the RO 
denied the claim of entitlement to service connection for the 
cause of death claimed as secondary to smoking.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 1995 at which time 
he was 75 years old, and service connected for trichophytosis 
of the feet, evaluated as 10 percent disabling from 
April 1, 1946.

2.  The certificate of death indicates that the immediate 
cause of the veteran's death was non-small cell lung cancer; 
a significant condition contributing to death was identified 
as emphysema.

3.  There is no competent medical evidence that the veteran 
developed nicotine dependence in service, or that there is a 
nexus between lung cancer or emphysema and the veteran's use 
of tobacco products in service.  



CONCLUSION OF LAW

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death due to nicotine 
dependence and tobacco use is not well-grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An undated service medical record shows that the veteran 
reported he smoked one pack of cigarettes per day.  On 
another undated service clinical record, it was reported that 
the veteran smoked two packs of cigarettes every three days.  
There were no complaints or findings of any lung disorder 
noted in the report of the service separation examination 
conducted in February 1946, and the veteran's lungs were 
determined to be normal at that time.  

The veteran's chest was noted to be essentially negative when 
X-rayed by the VA in October 1946, and a December 1947 
private X-ray revealed a health chest.  A January 1955 VA 
chest X-ray did not reveal any evidence of abnormality.  An 
August 1976 chest X-ray revealed apical fibrosis which was 
possibly inactive tuberculosis.  No other significant 
abnormalities were noted.  

VA hospitalization and outpatient treatment records 
associated with the claims file reveal that the veteran was 
diagnosed with lung cancer in April 1991.  In a hospital 
record dated in November 1994, it was noted that the veteran 
had inoperable adenocarcinoma of the lung and that it was 
inoperable secondary to severe lung disease.  A July 1995 
hospitalization record includes the notation that the veteran 
had smoked one pack of cigarettes per day of his adult life.  
It was also noted that the veteran had been exposed to 
asbestos.  

The report of a July 1995 VA general medical examination 
includes a pertinent diagnosis of non-small cell 
bronchoaveola carcinoma with bone metastases.  

A death certificate dated in July 1995 reveals that the 
veteran died on July [redacted], 1995.  The immediate cause 
of death was reported as non-small cell lung cancer which had 
been present for approximately four years.  Emphysema was noted 
to be a significant condition which contributed to death but did 
not result in the underlying non-small cell lung cancer.  An 
autopsy was not performed.  

In a June 1997 statement, the appellant reported that she did 
not know when the veteran had begun smoking inasmuch as he 
smoked when she met him in 1939, although she did not recall 
how much since she did not date him until 1940.  She stated 
that the veteran was smoking one can of Prince Albert per 
week as well as one pack of Sensation Ready Made about every 
two weeks at the time of their marriage in October 1940.  She 
reported that she noticed an increase in the veteran's 
smoking habit upon his return from active duty.  He had also 
changed his brand of cigarettes to Lucky Strikes.  He 
continued to smoke until his death.  

Numerous lay statements from friends and relatives were 
submitted in December 1998.  The statements attest to the 
veteran's use of tobacco after active duty and his dependency 
on it.  Some of the statements also attest to the fact that 
the veteran tried to quit smoking but was unable to do so.  
The veteran's cousin reported that she was 12 years old when 
the veteran returned from active duty with a tobacco 
dependency that had not been allowed in the veteran's home.  
W. H., a neighbor, reported that the veteran had told him he 
had become a heavy smoker in the war and that the veteran had 
been unable to stop smoking despite attempts to do so.   

In a letter dated in May 1998, the veteran's VA physician 
opined that it was medically probable that the veteran's lung 
cancer was caused by tobacco use due to his addiction to 
nicotine.  

The appellant and her son testified at a May 1999 RO hearing.  
The appellant testified that the veteran did not smoke before 
he entered active duty.  She later indicated that the veteran 
had smoked prior to active duty but "didn't have a problem 
with it..."  Transcript, p. 7.  She reported that she did not 
know how much the veteran was smoking at the time of his 
discharge but the amount steadily increased over the years.  
The son testified that when he was growing up his father (the 
veteran) smoked constantly.  The appellant reported that the 
veteran tried to quit smoking without success and that lung 
cancer was first diagnosed in 1991.  Transcript.  


Criteria and Analysis

The threshold question to be addressed in this case is 
whether a well-grounded claim has been presented.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  If not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. § 
5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  That decision 
upheld the earlier decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

As an initial matter it is observed that, in order to 
establish service connection for the cause of the veteran's 
death, applicable law requires that the evidence show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.  Further, secondary 
service connection will be granted when a disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. 3.310.

Furthermore, in order for a claim for service connection to 
be well-grounded, the Court has also held that there must be 
competent evidence of: (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
injury or aggravation and the current disability.  Competent 
medical evidence is required to satisfy this third prong.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Although the claim need 
not be conclusive, the statute [38 U.S.C.A. § 5107] provides 
that [the claim] must be accompanied by evidence" in order to 
be considered well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

Although evidence submitted in support of a claim is 
generally presumed to be true for purposes of determining 
whether it is well- grounded, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

In a claim for service connection for the cause of a 
veteran's death, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition that caused 
death), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In claims where there is an allegation that death was due to 
nicotine use in service, certain directives must be followed 
as set forth below.

An opinion by VA's General Counsel, VAOPGCPREC 19-97, was 
prepared in response to an inquiry as to under what 
circumstances service connection may be established for 
tobacco-related disability or death on the basis that such 
disability or death is secondary to nicotine dependence which 
arose from a veteran's tobacco use during service.  The 
opinion, in pertinent part, is to the effect that while 38 
C.F.R. § 3.310 provides for "secondary service connection," 
alternatively, if a claimant could establish that a disease 
or injury resulting in disability or death was a direct 
result of tobacco use during service, e.g., damage done to a 
veteran's lungs by in-service smoking gave rise to lung 
disability, service connection may be established without 
reference to section 3.310(a).  However, where the evidence 
indicated a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence pursuant to 38 
C.F.R. § 3.310.

The 1997 opinion cited a prior 1993 holding that whether 
nicotine dependence is a disease for compensation purposes is 
an adjudicative matter to be resolved by adjudicative 
personnel based on accepted medical principles.  The 
threshold question is whether nicotine dependence could be 
considered a disease within the meaning of the veterans' 
benefit laws, and in that regard, it referred to further VA 
guidelines which held in the affirmative.

The 1997 opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively a factual determination.  The 1997 opinion 
also noted the potential for an intervening or a supervening 
cause of injury which might act to sever the proximate and 
causal connection between the original act and the injury.

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, two 
principal questions which must be answered by adjudicators 
are: (1) whether the veteran acquired a dependence on 
nicotine during service; and (2) whether nicotine dependence 
which arose during service may be considered the proximate 
cause of disability or death occurring after service.

With regard to the first question, the opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue, citing the Fourth Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) for the criteria for diagnosing substance dependence as 
specifically applicable to nicotine dependence.  The opinion 
further noted that in a case where, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, the decision would have 
to be made whether the post-service usage of tobacco products 
was the proximate cause of the disability or death upon which 
the claim is predicated.  

In summary, the General Counsel held that the matter of 
whether secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, 
depended upon all the factors addressed above and the 
answering of these questions by applying established medical 
principles to the facts of particular claims.

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  The 
July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physician's 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well grounded.  On the 
other hand, once a well-grounded claim has been received, 
there is a responsibility to execute VA's duty to assist.  
Citing a May 1997 Under Secretary for Health document, the 
letter held that nicotine dependence is a disease, and as 
such, each decision must then specifically address the 
remaining two elements, i.e., whether the veteran acquired 
dependence on nicotine in service; and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

The appellant in this case asserts that the veteran's death 
from non-small cell lung cancer was caused by smoking due to 
nicotine dependence and that this is service-related.  While 
there is competent evidence of record in the form of a VA 
doctor's March 1998 opinion that the veteran's lung cancer 
resulted from tobacco use due to his addiction to nicotine, 
there is no competent medical evidence of record showing that 
nicotine dependence arose during active duty.  In that 
regard, the VA physician's opinion did not even mention the 
veteran's military service.  

Also, there is no competent medical evidence that the 
veteran's lung cancer or emphysema was related to smoking 
during service.  The only opinions trying to link the 
veteran's death from cancer to his active service are those 
of the appellant and other lay persons.  However, lay persons 
are not qualified to make medical diagnoses or to determine 
the etiology of diseases.  While lay persons are competent to 
testify as to what they actually observed and what is within 
the realm of their personal knowledge (Layno v. Brown, 6 Vet. 
App. 465 (1994)), lay testimony is not competent to prove a 
matter requiring medical expertise.  Grottveit.  Neither the 
appellant nor the relatives and friends who have submitted 
testimony or statements on her behalf are shown to have the 
medical expertise to provide a competent opinion on the time 
of onset of the veteran's nicotine dependence or any 

relationship between in-service smoking and the subsequent 
development of lung disease.  Consequently, the appellant has 
not met the initial burden under 38 U.S.C.A. § 5107(a) as the 
lay evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well grounded.  

Although the appellant alleged in her notice of disagreement 
that the veteran was a prisoner of war (POW), there is no 
objective documentation of that.  However, even if he had 
been a POW, such would not alter the outcome of this case, 
inasmuch as neither lung cancer, emphysema nor nicotine 
dependence is a POW presumptive disease under 38 C.F.R. 
§ 3.309(c).  The appellant's claim in this case is still 
lacking competent medical evidence demonstrating the 
veteran's nicotine dependence began during active duty or 
competent medical evidence linking the veteran's death to 
smoking during active duty.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  Additionally, the 
Court has held that a hearing officer has a regulatory duty, 
pursuant to 38 C.F.R. § 3.103(c)(2) (1999), to suggest the 
submission of evidence that the claimant may have overlooked 
and which would be of advantage to the claimant's position. 
Costantino v. West, 12 Vet. App. 517 (1999).  In this case, 
the July 1999 supplemental statement of the case/hearing 
officer's decision, signed by the hearing officer, advises 
the appellant of the evidence needed to well ground her 
claim.  She has not put VA on notice that competent evidence 
exists supporting her assertions that the cause of death is 
related to smoking in service.  

Although the diagnosis of lung cancer was made a few years 
prior to the earliest relevant medical evidence in the file, 
there has been no suggestion that the earlier evidence would 
provide the necessary link between the veteran's nicotine 
dependence and service or between his lung disease and the 
use of tobacco products during service.  Consequently, the RO 
has met its burden under 38 U.S.C.A. § 5103(a) by informing 
the appellant of the evidence necessary to complete her 
application for benefits.

Finally, as the appellant's claim does not meet the threshold 
of being well grounded, a weighing of the merits of the claim 
is not warranted and the benefit of the doubt doctrine is not 
for application.  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death as a result of tobacco use and 
nicotine dependence is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

